Nichols, P. J.
— Suit on a promissory note executed by appellant, and which had been endorsed to appellee in due course before maturity. Judgment for appellee.
The sole error which appellant assigns is the court’s action in overruling his motion for a new trial under which he contends that the decision, of the court is not *511supported by sufficient evidence. But appellant has failed to present this as a ground for a new trial. That the finding is contrary to the evidence, and that the judgment is contrary to the evidence are net piuper assignments for a new trial. Lynch v. Milwaukee Harvester Co. (1903), 159 Ind. 675, 65 N. E. 1025; Louisville, etc., R. Co. v. Renicker (1893), 8 Ind. App. 404, 35 N. E. 1047; Bass v. Citizens Trust Co. (1904), 32 Ind. App. 583, 70 N. E. 400.
We have, however, examined the evidence as set out in appellant’s brief and have no hesitation in saying that it is sufficient to sustain the decision of the court.
The judgment is affirmed.